Citation Nr: 0011130	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
prior to September 1, 1999.

2.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), for the 
period on and subsequent to September 1, 1999.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas, which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation, effective November 13, 
1996.  The veteran perfected an appeal to the August 1997 
rating decision.  Subsequently, by means of an October 1999 
rating decision, the RO increased the disability evaluation 
assigned to the veteran's service-connected PTSD to 30 
percent, effective September 1, 1999.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  
Accordingly, the Board has reframed the appellate issues as 
those delineated on the title page of this decision.  

In addition, the Board will remand for the issuance of a 
statement of the case concerning the issue of entitlement to 
an increased rating for disabilities of the left leg and 
feet.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD, for the period 
prior to September 1, 1999, was manifested primarily by 
complaints of anxiety, depression, sleep difficulties, social 
and sexual withdrawal, intrusive thoughts, and nightmares.  
Symptomatology attributable to the service-connected PTSD 
during this time period was not shown to cause the veteran to 
experience occupational and social impairment manifested by 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The veteran's service-connected PTSD, for the period on 
and subsequent to September 1, 1999, is manifested primarily 
by complaints of anxiety, depression, sleep difficulties, 
social and sexual withdrawal, intrusive thoughts, and 
nightmares.  Symptomatology attributable to the service-
connected PTSD during this time period is not shown to cause 
the veteran to experience occupational and social impairment 
manifested by reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 10 
percent for PTSD for the period prior to September 1, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

2. The criteria for an increased evaluation in excess of 30 
percent for PTSD for the period on and subsequent to 
September 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that as a result of his service-connected 
psychiatric disability, and due to the affects of medication 
taken by him to treat his PTSD, his social life as well as 
sexual life has been detrimentally affected.  

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Pursuant to 38 U.S.C.A. § 5107(a), the Board is 
obligated to assist the veteran in the development of his 
claim.  Upon a review of the record, the Board finds that all 
of the evidence necessary for adjudication of his claim has 
been obtained.  In particular, the veteran was most recently 
afforded a VA examination to assess his psychiatric 
disability and level of functioning in September 1999.  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a), has been satisfied.

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claims for increased ratings were not formally instituted 
until after this date, the Board will, in adjudicating these 
matters, utilize the regulations effective November 7, 1996.

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  A 10 percent 
evaluation is warranted when occupational and social 
impairment is found due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupation 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medications.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
when occupational and social impairment is found with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id. 

The next higher, or a 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id. 

A.  Initial Rating

By a rating decision dated in August 1997, service connection 
for PTSD was granted, and a 10 percent evaluation was 
assigned, effective November 13, 1996.  A VA PTSD outpatient 
psychiatry clinic treatment record, dated in November 1996, 
indicated that the veteran complained of decreased sleep, 
intrusive memories, anxiety, irritability, and depression.  A 
diagnosis was not included as part of the record.  

A VA examination conducted in January 1997 found no 
psychiatric disorder.  The examiner noted that he was unable 
to elicit from the veteran any particular traumatic episodes 
during the Vietnam War.  It was further indicated that the 
veteran's mood was euthymic and that affect was appropriate 
to content.  The veteran's thought processes and association 
were noted to be logical and tight, and no loosening of 
associations nor confusion was detected.  No memory 
impairment was noted and the veteran was shown to be oriented 
times three.  Also, neither hallucinations nor delusions were 
complained of by the veteran.  

A January 1997 VA PTSD outpatient psychiatry clinic record 
shows that the veteran indicated that medication taken by him 
had improved his mood, making him less irritable and angry.  
He added that he was sleeping better as well.  Another VA 
PTSD outpatient psychiatry clinic record, dated in May 1997, 
shows that the veteran was shown to have related some 
improvement as to his symptoms with the aid of medication.  
He reported a decrease in anger and some sleep improvement.  

A letter submitted in May 1997 from a VA staff psychiatrist 
indicated that the veteran was being treated for PTSD.  It 
was further indicated that the veteran had intrusive thoughts 
and nightmares (both related to combat experiences), 
hyperarousal (increased startle response and social avoidance 
due to increased anxiety), depressed mood, sleep 
difficulties, and irritability.  The nature of the veteran's 
disorder was described as chronic.  

A VA examination was conducted in July 1997.  The report 
contains a diagnosis of chronic PTSD.  A Global Assessment of 
Functioning (GAF) testing score of 60 was provided.  The 
examiner noted that the predominate mood of the veteran was 
one of marked anxiety and that affect was shown to be 
appropriate to content.  

A VA mental health clinic treatment note dated in December 
1997 shows that while the veteran reported an overall 
improvement with medication, he still had difficulty with 
depression and anxiety.  Thereafter, a VA mental health 
clinic treatment note dated in August 1999 shows that the 
veteran complained that his medications decreased his libido, 
which he tolerated by temporarily not taking his medications.  
PTSD was diagnosed; a GAF score of 50 was provided.  

The veteran was afforded a hearing at the RO in January 1998.  
He testified that he was employed on a full-time basis and 
that he had not missed any work due to his PTSD in the past 
year.  He added that he took prescribed medications on a 
daily basis to treat his PTSD.  The veteran further noted 
that he had friends and that he interacted socially with 
these people.  He also reported having dreams and nightmares 
about the war.  The veteran's statements and testimony are 
considered to be competent evidence when describing symptoms 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 60 is defined as 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers.  See also 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

In this regard, the record indicates that the veteran has not 
had problems at work because of his PTSD.  He did, however, 
complain of certain side effects brought about by his use of 
medications, which included adverse affects on his social 
life as well as sexual life.  For the period prior to 
September 1, 1999, GAF of 60 (July 1997), 50 (August 1999), 
and 52 (September 1999) are of record.  Pursuant to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994), a GAF of 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning) (e.g., few friends, 
unable to keep a job).  Likewise, a GAF score of 52 and 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Hence, a rating in excess of 10 percent for the veteran's 
service-connected PTSD, for the period prior to September 1, 
1999, is not warranted.  While a GAF score of 50 was provided 
in August 1999, indicating the presence of serious symptoms, 
a review of the complete evidentiary record for the period of 
time at issue, i.e., prior to September 1, 1999, does not 
show that the veteran's service-connected PTSD resulted in 
decreased work efficiency.  Also, while certain medical 
findings dated during this period of time reflect that the 
veteran was depressed and anxious, and suffered from 
occasional sleep impairment, the record does not show that he 
exhibited symptoms of suspiciousness, panic attacks, or 
memory loss.  Additionally, the record indicates that his 
symptoms were controlled by continuous medication.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 (1999) as 
required by the Court in Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis, which 
supports a rating in excess of 10 percent for the period of 
time prior to September 1, 1999.  The evidence does not 
reflect that the degree of impairment resulting from PTSD 
more nearly approximate the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).

B.  Increased Rating

The record is devoid of evidence reflecting that the veteran 
was afforded treatment for his service-connected PTSD after 
September 1, 1999.  However, the veteran was afforded a VA 
examination in September 1999; specifically, September 1, 
1999, the effective date for the 30 percent disability rating 
for his service-connected PTSD.  

A VA mental disorders examination in September 1999, found 
chronic PTSD, with GAF score of 52.  The veteran's 
predominant mood was noted to be of anxiety and affect was 
noted to be appropriate to content.  Thought processes and 
associations were described as logical and tight.  No gross 
memory impairment was noted.  Neither hallucinations nor 
delusions were complained of by the veteran.  He denied 
suicidal ideation, but did report homicidal ideation by 
recent history.  

Accordingly, a rating in excess of 30 percent for PTSD for 
the period on and subsequent to September 1, 1999, is not 
shown to be warranted.  The evidence does not show that the 
veteran experiences occupational and social impairment 
manifested by reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The most recent VA psychiatric examination conducted in 
September 1999, reported a GAF scale score of 52 (which 
corresponds to a moderate impairment level).  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  
The more recent clinical evidence generally provides the more 
accurate picture of the disability level.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern).

In short, the Board concludes that veteran's service-
connected PTSD does not more nearly approximate the criteria 
for the next higher evaluation, in this instance, 50 percent, 
for the period beginning and after September 1, 1999, because 
it does not result in occupational and social impairment, 
manifested by deficiencies that result in reduced reliability 
and productivity.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath.  The evidence does not reflect that 
the degree of impairment resulting from the PTSD more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7.  Additionally, the evidence is 
not in equipoise as to warrant consideration of the benefit 
of the doubt rule.  38 C.F.R. § 4.3.

For the foregoing reasons, a rating in excess of 30 percent 
for the period on and subsequent to September 1, 1999, for 
the veteran's service-connected PTSD is not warranted.


ORDER

Entitlement to an original rating in excess of 10 percent for 
PTSD for the period prior to September 1, 1999, is denied.  

An increased rating in excess of 30 percent for PTSD for the 
period on and subsequent to September 1, 1999, is denied.  


REMAND

The Board notes that in an October 1999 rating action, the RO 
found that entitlement to increased ratings were not 
warranted for the veteran's service-connected fragment wound 
residuals of the left leg, muscle group XI, and bilateral 
third degree pes planus with hallux valgus.  In 
correspondence received by the RO in November 1999, the 
veteran indicated that "more consideration" should have 
been given on VA disability rating to his "left leg" and 
for his "feet."  The Board accepts this correspondence as 
the veteran's notice of disagreement as to the two increased 
rating issues mentioned above.  See 38 C.F.R. §§ 20.201, 
20.300 (1999).  Such a notice requires that the Board remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlincon, supra.  It is noted that by subsequent 
rating action, dated in December 1999, the level of 
disability evaluation assigned to the veteran for his 
service-connected bilateral third degree pes planus with 
hallux valgus was increased from 10 to 30 percent.  See AB v. 
Brown, 6 Vet. App 35 (1993).

Accordingly, the claim is REMANDED for the following actions:  

Issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issues of entitlement to increased rating 
for the veteran's service-connected 
fragment wound residuals of the left leg, 
muscle group XI, and bilateral third 
degree pes planus with hallux valgus.  38 
C.F.R. § 19.26 (1999).  The veteran and 
his representative are reminded that they 
have yet to give the Board jurisdiction 
over these issues by perfecting an appeal 
(by filing a Substantive Appeal) to the 
October 1999 rating decision denying 
these issues.  38 C.F.R. § 20.202 (1999).  
If the veteran perfects the appeal as to 
these issues, the issues should be 
returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

